Exhibit 10.5

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

GROUND LEASE AGREEMENT

THIS LEASE is made the 9th day of February, 2008, to be effective upon the
Effective Time and Closing as defined in the Agreement and Plan of
Reorganization executed by the parties hereto simultaneously with the execution
of this Ground Lease Agreement, by and between VCG Holding Corp., a Colorado
corporation and (*NAME CONFIDENTIAL*), a (*STATE CONFIDENTIAL*) Limited
Liability Company (“VCG” or “Tenant”), and (*NAME CONFIDENTIAL*) (“Landlord”).

A. Landlord is the owner of the Land commonly known as (*ADDRESS CONFIDENTIAL*)
as described in the legal description attached hereto and made a part hereof as
Exhibit “A” (“Premises” or “Leased Premises”).

B. Landlord desires to lease the Premises to Tenant, and Tenant desires to take
and lease the Premises from Landlord.

NOW, therefore, for and in consideration of the rents reserved hereunder and the
terms and conditions hereof, Landlord hereby rents, demises, and leases to
Tenant, and Tenant takes and leases from Landlord the Premises, all upon the
following terms and conditions.

ARTICLE I

TERM OF LEASE AND USE OF PREMISES

1.1 Term. The term of the Lease shall commence on the Effective Time, as that
term is defined in the Agreement and Plan of Reorganization executed by the
parties simultaneously hereto, and shall end on the last day of the 60th month
from the Effective Time.

1.2 Extended Term. Landlord shall grant the option to Tenant four 5-year options
to renew this Lease. Tenant shall provide written notice of election to decline
such option 180 days prior to the expiration of the initial or subsequent terms
described above or this Lease shall automatically extend to the succeeding
renewal period. Each option period shall be at an increased rate of 10% increase
over the prior term’s rental obligation. If Tenant does not exercise timely any
said option, then Tenant shall execute all documents necessary to allow another
entity to have a Sexually Oriented business license issued at said location
immediately upon the Termination of their lease and shall surrender its SOB
license for such purpose.

1.3 Initial Rental Obligation. Tenant shall pay Fifty Thousand ($50,000.00)
Dollars (net) to Landlord on the 1st day of each month and continuing thereafter
on a monthly basis for the first term and each and every month during the term
(“Monthly Rent”). Tenant shall pay to Landlord the pro rata portion of the rent
due from the Effective Time through the

 

kdills/vcg/(*NAME CONFIDENTIAL*)/ground lease agreement.doc

MAG - V. 8 FINAL

02/09/08



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

last day of the month in which the Effective Time occurs, and said Monthly Rent
shall thereafter be paid on a regular and continuing basis as stated in this
Section. All Rent and other obligations of Tenant to Landlord shall be paid to
Landlord at (*ADDRESS CONFIDENTIAL*) or to such place or person/entity.

Landlord directs. In order that such Rent shall be net to Landlord ,Tenant shall
pay all taxes insurance and expenses whatsoever related to the Premises as
provided for herein.

1.4 Use of Premises. The Leased Premises shall be used and occupied as an adult
entertainment facility, or adult cabaret, or for such other lawful purpose as
Tenant may elect, provided at all times Tenant maintains a Specialized
Certificate of Occupancy and the appropriate Sexually Oriented Business (“SOB”)
license under (*CITY CONFIDENTIAL*) City Code (“(*CITY CONFIDENTIAL*) License”)
or the equivalent to operate as an SOB adult cabaret. The Tenant shall not
(i) knowingly use the premises for any illegal or unlawful purpose in a manner
which threatens the operation of the business or constitutes an abatable
nuisance (ii) use the premises for any purpose in violation of the Certificate
of Occupancy or (iii) engage in or allow any illegal or unlawful act on the
Premises. The Premises shall continuously be used as an SOB.

1.5 Compliance with the Law. In its use and occupancy of the Leased Premises,
and the exercise of its rights hereunder, Tenant shall, at its sole cost and
expense, promptly comply with all federal, state, county, or municipal laws,
ordinances, rules, regulations, directives, orders and/or requirements
(collectively “Governmental Regulations”) now in force or which may hereafter be
in force with respect to the Premises due specifically to Tenant’s use and
occupancy of the Premises and Tenant’s business conducted thereon. Tenant shall
not permit any use of the Leased Premises which would directly or indirectly
violate any such law, ordinance, regulation or direction, or which may be
dangerous to any of the personal property located at the Premises. Failure to
maintain the (*STATE CONFIDENTIAL*) License for the Premises shall constitute an
event of default. Upon such act of default the Landlord shall be entitled to
recover actual damages in addition to rents due or to be paid hereunder for loss
of real estate that qualified as an SOB location.

1.6 Assignment and Subletting. Tenant shall have the right to sublease all or
any part of the Leased Premises subject to the terms hereof without the consent
of the Landlord, so long as Tenant remains primarily liable for all terms
hereof, and the Landlord shall not be required to engage in any manner with the
sub-tenant or assignee. Any such sublease or assignment may not be made unless
and until the Sub tenant or Assignee has reaffirmed acceptance of all terms
hereof and has qualified to receive a (*CITY CONFIDENTIAL*) License at the
Premises.

1.7 Assignment by Landlord. Landlord shall have the right to assign this Lease,
collaterally or otherwise, without Tenant’s consent; provided, however, that
Landlord shall give written notice to Tenant of any proposed assignment at least
thirty (30) days prior thereto. No assignment by Landlord shall alter the rights
of Tenant hereunder, and all of the recitals, terms, covenants, and conditions
of this Lease shall remain in full force and effect upon the assignment. Upon
any assignment by Landlord, Tenant shall make

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

rental payments to the assignee unless and until the assignee actually delivers
to Tenant a written notice directing rental payments to thereafter be made to
the assignor. In the event of the transfer and assignment by Landlord of its
interest in the Lease and in the Premises to a person expressly assuming
Landlord’s obligations under this Lease, Landlord shall remain liable hereunder
unless released by the Tenant in which case Tenant agrees to look solely to such
successor in interest of the Landlord for performance of such obligations. Any
security given Tenant to Landlord to secure Tenant’s obligations hereunder may
be assigned and transferred by Landlord to such successor-in-interest and
Landlord will thereby be discharged of any further obligations relating thereto.

1.8 Security Deposit. Tenant agrees to deposit with Landlord the sum of Fifty
Thousand ($50,000.00) Dollars, which sum shall be held by Landlord, without
liability for interest, as security for the performance of Tenant’s obligations
under this Lease, it being expressly understood and agreed that this security
deposit is not an advance rental deposit, or a measure of Landlord’s damages in
case of Tenant’s default. Upon each occurrence of a Tenant Default (hereinafter
defined), Landlord may use all or part of the security deposit to pay past due
rent or other payments due Landlord under this Lease, and the cost of any other
damage, injury, expense or liability caused by such Tenant Default without
prejudice to any other remedy provided herein or provided by law. On demand,
Tenant shall pay Landlord the amount that will restore the security deposit to
its original amount. The security deposit shall be deemed the property of Tenant
and any remaining balance of such security deposit not used by the Landlord
pursuant to this Lease shall be returned by Landlord to Tenant within sixty
(60) days after Tenant’s obligations under the Lease have been fulfilled.
Notwithstanding any terms or provisions hereof to the contrary, the Security
Deposit shall be returned to Tenant in the event that Tenant terminates this
Lease in accordance with its terms.

1.9 Late Charges. If Tenant fails to pay any installment of Monthly Rent on or
before the fifteenth (15th) day of the calendar month, then Tenant shall pay to
Landlord, in addition to the installment of Monthly Rent, five percent (5%) of
such installment, as a late payment fee. Notwithstanding the foregoing, Landlord
shall provide notice to Tenant if any installment of Monthly Rent is not paid on
or before the fifteenth (15th) day of the calendar month.

1.10 Surrender of the Property. Upon the termination of this Lease, Tenant shall
quit and surrender the Project, broom clean, to Landlord, without delay and in
good order, condition and repair, ordinary wear and tear excepted, free and
clear of all liens and encumbrances other than Permitted Exceptions. Any
personal property owned by Tenant which shall remain on the Project after the
termination of this Lease and the removal of Tenant from the Project, may, at
the option of Landlord, be deemed to have been abandoned, and may either be
retained by Landlord as its property or be disposed of without accountability,
as Landlord may see fit. The provisions of this Section shall survive the
termination of this Lease .Further upon termination Tenant shall surrender its
current (*CITY CONFIDENTIAL*) License for the Premises to Landlord along with
all other documents affidavits etc. required by the City of (*CITY
CONFIDENTIAL*) to allow the cancellation of Tenant’s license instantaneously
with the issuance of a new

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(*CITY CONFIDENTIAL*) License for the Premise to Landlord or his designee. To
the extent necessary this document shall constitute an irrevocable Power of
attorney from Tenant to Landlord or his designee to effectuate the provisions of
this subsection.

ARTICLE II

ADDITIONAL RENT

2.1 Additional Rental Obligation. In addition to the rental sum described above,
Tenant shall pay the following:

a. Utilities. Tenant shall promptly pay and discharge the cost of all utilities
in connection with Tenant’s use of the Leased Premises and Building thereon. In
the event that any such utility charge is unpaid, Landlord may, at its option,
pay and discharge such charge, notifying Tenant of such payment and forthwith
being reimbursed on demand for such payment by Tenant;

b. Taxes. Tenant shall pay, before they become delinquent, any ad valorem taxes,
including but not limited to real estate and personal property taxes, waste
disposal assessments, or other assessments for public or municipal improvements
that are assessed or imposed upon the Leased Premises and Building thereon
during the time of the Lease including all such taxes for the year 2007.
Landlord shall furnish to Tenant within five days after receipt of any such tax
or assessments which shall be levied on the property. Tenant shall promptly pay
the real estate and personal property taxes, assessments or other costs imposed
upon the land, prior to such obligation becoming delinquent, evidencing an
official receipt as paid in full and providing same to Landlord. Tenant shall
pay before delinquency any and all taxes on the real estate and personal
property which are levied or assessed and/or which become payable during the
Lease Term for the year 2007 upon all or any part of the Building, improvements,
equipment, furniture, fixtures, and other personal property, although same may
be assessed and taxed with the real property. Tenant shall, upon request of
Landlord, furnish to Landlord, prior to the date any tax or tax assessment would
become delinquent, an official receipt of the appropriate taxing authority, or
other evidence satisfactory to Landlord, evidencing the payment thereof.

c. Insurance. Tenant shall procure and maintain, and pay all premiums, fees and
charges for the purpose of procuring and maintaining continuously throughout the
Term: (i) insurance on the Improvements (including building and fixtures on the
Premises) against loss or damage by fire or other casualty with endorsements
providing what is commonly known as all risk fire and extended coverage (but not
including flood or earthquake coverage), vandalism and malicious mischief
insurance, in an amount equal to the full replacement cost thereof; and
(ii) general liability insurance(insuring against claims of bodily injury, death
or property damage) with a combined single limit of not less than Two Million
Dollars ($2,000,000.00) for any bodily injury or property damage(including

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

coverage for liquor liability /Dram Shop claims if liquor is sold or provided on
the Premises), with a deductible that is consistent with Tenant’s insurance
practices. Landlord may procure and maintain general liability insurance. All
property, casualty and other policies of insurance referred to in this Lease
shall include the other party, as their interest may appear, as additional
insureds, shall insure such party against liability arising out of the other
party’s negligence or, to the extent typically covered by a standard policy of
commercial general liability insurance, the negligence of any other person, firm
or corporation and contain a contractual liability endorsement for liabilities
assumed by the other party under this Lease. All policies procured by Tenant
hereunder shall be on standard policy forms issued by insurers of recognized
responsibility, rated APlusXII or better by Best’s Insurance Rating Service,
qualified to do business in (*STATE CONFIDENTIAL*). A certificate of such
insurance shall be delivered to the other party prior to the Lease Commencement
Date and thereafter not less than fifteen (15) days after the expiration thereof
and shall provide that such policy may not be cancelled or modified except upon
not less than thirty (30) days written notice to the other. Any insurance
required or permitted to be carried pursuant to this paragraph may be carried
under a policy or policies covering other liabilities and locations of Landlord
or Tenant; provided, however, that such policy or policies shall apply to the
property required to be insured as set forth above and, with respect to Tenant,
in an amount not less than the amount of insurance required to be carried by
Tenant. Landlord shall be named as an additional insured on all such policies
and Tenant shall provide proof of same and all insurance required hereunder to
Landlord.

d. Licenses. Tenant shall be liable for, and shall pay throughout the Term, all
license and excise fees and occupation taxes covering the adult cabaret
conducted on the Premises, including but not limited to any specialized
certificates of occupancy required.

2.2 Failure of Tenant to Provide Insurance. Should Tenant occupy the Leased
Premises without providing the required insurance coverage, Landlord, at its
option, may obtain the required insurance coverage and Tenant shall pay the
premiums for same as additional rent within five days of the receipt of notice
of payment from Landlord.

2.3 Failure to Pay Taxes. Should Tenant fail or refuse to pay any real estate or
personal property taxes, waste disposal assessments, or other assessments for
public or municipal improvements, Landlord shall elect to pay same, after giving
written notice to Tenant of its intent to do so, and Tenant shall reimburse
Landlord for the payment as additional rent within five days of the receipt of
notice of payment from Landlord.

2.4 Waiver of Subrogation. Notwithstanding anything set forth in this Lease to
the contrary, Landlord and Tenant do hereby waive any and all right of recovery,
claim, action or cause of action against the other, their respective principals,
beneficiaries, partners, officers, directors, agents, employees and Mortgagees,
for any loss or damage that may occur to Landlord or Tenant or any party
claiming by, through or under Landlord or Tenant, as the case may be, with
respect to their respective properties, the Project or the Premises or any
addition or Improvements thereto, or any contents therein, by reason of fire,
the elements or any other cause, regardless of cause or origin, including

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

the negligence of Landlord or Tenant, or their respective principals,
beneficiaries, partners, officers, directors, agents and employees and
Mortgagees, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. Since this mutual
waiver will preclude the assignment of any such claim by subrogation (or
otherwise) to an insurance company (or any other person), Landlord and Tenant
each agree to give each insurance company which has issued, or in the future may
issue, its policies of fire, extended coverage or material damage insurance,
written notice of the terms of this mutual waiver, and to have such insurance
policies property endorsed, if necessary, to prevent the invalidation of any of
the coverage provided by such insurance policies by reason of such mutual
waiver. For the purpose of the foregoing waiver, the amount of any deductible
applicable to any loss or damage shall be deemed covered by, and recoverable by
the insured under the insurance policy to which such deductible relates.

ARTICLE III

REPAIRS AND MAINTENANCE

3.1 Maintenance.

a. Tenant shall, at its own expense, keep in good repair buildings and fixtures
as found on the Leased Premises, including without limitation the heating and
air conditioning systems, plumbing, lighting and electrical systems, partitions,
exterior and interior doors, windows (including plate glass), fixtures and the
interior of walls, floors and ceilings and comply with all governmental
requirements as to the condition of the Leased Premises.

b. Exterior maintenance of the Leased Premises shall be provided by Tenant.
Tenant, at its sole cost and expense, shall keep the Project, all Improvements
constructed thereon, and all alleyways, passageways, sidewalks, curbs,
equipment, fences, parking areas (including the surface and striping) and vaults
adjoining the Project in good and clean order and condition, ordinary wear
excepted, shall not make or suffer any waste or damage thereto, and shall make
all necessary repairs, replacements and renewals thereof, interior and exterior,
and structural and non-structural. The necessity for and adequacy of the repairs
and replacements to the Project made or required to be made pursuant to this
Section 3.1 shall be measured by the standards which are appropriate for
buildings of similar construction and age in the vicinity of the Premises
containing similar facilities. By taking possession of the Premises, the Tenant
accepts the Premises as suitable for the purposes for which the same are leased
and hereby waives any implied warranties of habitability or fitness for use.

3.2 Liens. Tenant will not create or permit to be created or remain, and will
promptly discharge, at its sole cost and expense, any lien, encumbrance or
charge upon the Leased Premises and Building thereon or any part thereof or upon
Tenant’s leasehold interest therein, which arises out of the use or occupancy of
the Leased Premises and Building

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

thereon by Tenant or by reason of any labor and material furnished or claimed to
have been furnished to Tenant or by reason of any construction, addition, or
alteration, on any part of the Leased Premises by Tenant. Landlord, at its sole
option, may cause to be discharged any lien, encumbrance or charge upon the
Leased Premises, or any part Thereof or upon Tenant’s leasehold interest
therein. Tenant shall immediately pay to Landlord on demand an amount equal to
the cost of discharging such interest, plus all fees and expenses reasonably
incurred in connection therewith, including, but not limited to reasonable
attorney’s fees.

3.2 Construction/Alteration. See Addendum A.

ARTICLE IV

OPTION

4.1 First Right of Refusal. Landlord hereby grants to Tenant (VCG) a first right
of refusal to purchase the property during the term and any extensions of this
Lease Agreement. If Landlord shall desire to sell the Premises (subject to the
terms of this Lease), and receives a bona fide offer to purchase, Landlord shall
give Tenant written notice of Landlord’s intention to sell Landlord’s interest
in the Premises as contained in said offer to purchase. Such notice (“Landlord’s
Notice”) shall state the terms and conditions under which Landlord intends to
sell its interest. For thirty (30) business days following the giving of such
notice, Tenant shall have the option to purchase the Landlord’s interest at the
same price and under the same terms as stated in the Landlord’s Notice. A
written notice in substantially the following form, addressed to Landlord and
signed by Tenant, within the period for exercising the Option, submitted with a
bank cashier’s check or money order payable to the order of Landlord in the
amount of $100,000.00 (the “Earnest Money”) shall be an effective exercise of
Tenant’s Option, to wit:

[DATE]

“We hereby exercise the Option to purchase the property described in the Lease,
pursuant to the Right of First Refusal contained in that certain Lease Agreement
between us pertaining to said Premises under the terms of Landlord’s Notice”

The closing of such Purchase shall be within sixty (60) days from the date of
notice. Such exercise will not abate Rent or any other Obligation in this Lease
and same will continue until Closing on said Option.

4.2 Option to Purchase. Landlord hereby grants the Tenant an option to purchase
the Leased Premises, at any time on or after the Fifth (5th) year anniversary
date of this Lease Agreement, at fair market value but in no event less than Six
Million Dollars ($6,000,000.00) provided that Tenant is not in default under the
terms of the Lease and the Lease has not otherwise been terminated. In
determining fair market value, an appraiser shall be obtained by Tenant, at
Tenant’s expense, and shall value the property as an adult cabaret. In the event
Landlord is in disagreement with the appraisal provided by

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

Tenant, then in such event Landlord shall obtain an appraiser, at Landlord’s
expense, to value the property as an adult cabaret. In the event there is more
than a 5% difference in the appraised values between Tenant’s appraisal and
Landlord’s appraisal, the parties shall retain a third appraisal, said appraiser
to be selected by Tenant’s and Landlord’s two appraisers, for a final appraisal
to be performed for a valuation as an adult cabaret, with the cost of the third
appraisal being borne by the party whose initial appraisal is farthest from the
initial appraisals. If Tenant wishes to exercise such option Tenant shall
deliver to Landlord a written notice in substantially the following form,
addressed to Landlord and signed by Tenant and given in accordance with the
provisions of this Article, within the period for exercising the Option,
submitted with a bank cashier’s check or money order payable to the order of
Landlord in the amount of $100,000.00 (the “Earnest Money”) shall be an
effective exercise of Tenant’s Option, to wit:

[DATE]

“We hereby exercise the Option to purchase the property described in the Lease,
pursuant to the Option contained in that certain Lease Agreement between us
pertaining to said Premises.”

The closing of such Purchase shall be within sixty (60) days from the date of
notice .Such exercise will not abate Rent or any other Obligation in this Lease
and same will continue until Closing on said Option. All costs of Sale will be
born by Tenant.

4.3 Right of Reversion. Should Tenant or its assigns fail or refuse to exercise
its option to purchase as herein described, and the term of the Lease or any
extensions thereof end, then the title and ownership of the Improvements
(including the building), Fixtures and Personal Property related to (*ADDRESS
CONFIDENTIAL*) and the Leased Premises shall revert back to the Landlord. At the
expiration of the Term, Tenant, if requested by Landlord, shall execute any and
all documents necessary to evidence that ownership and title to the
aforementioned Improvements (including the building), Fixtures and Personal
Property is in Landlord and to extinguish and remove any cloud or potential
cloud on the title to the Premises and/or the Improvements

ARTICLE V

LOSS OR DESTRUCTION

5.1 Loss or Destruction. Pursuant to an Agreement and Plan of Reorganization
dated February 9, 2008, having an Effective Time as defined in said Agreement
and Plan of Reorganization (“Plan”), VCG will purchase the building currently
erected on the Leased Premises. Should the building be destroyed or damaged by
fire or other disaster, Tenant shall upon timely notice to Landlord of said Loss
or Destruction have the option as follows:

a. rebuild subject to Addendum A hereto the building in a quality and manner at
least as good as the quality and manner of the building as of the Effective Time
of the Plan. The

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

work of repair or restoration, which shall be completed with due diligence,
shall be commenced within a reasonable time after the damage or loss occurs; or

b. pay the insurance proceeds received for the destruction or loss of the
building to Landlord, unless Tenant shall exercise the options contained in
Article IV hereof and terminates this Lease in compliance with all obligations
arising from said termination herein.

Neither Monthly Rent nor any other rental hereunder shall abate while the
Improvements are being repaired or restored; provided, however, in the event the
Leased Premises cannot be used for the operation of the business due to the
extent of the loss or destruction there shall be a 120 day abatement in Monthly
Rent due under the Lease and there shall be a corresponding extension of the
lease term not to exceed four (4) months.

ARTICLE VI

EARLY TERMINATION

6.1 Right to Terminate. Landlord hereby grants Tenant the limited right to early
termination of the Lease Agreement herein, at the option of Tenant, should the
Leased Premises lose the right to operate as an adult cabaret due to a change in
local, state, or federal law which prevents the location of the Premises from
being used as an adult cabaret. The early termination rights herein are solely
provided and may only be exercised in the event Tenant has lost the use of the
Leased Premises and Building and Improvements for the permitted use as an adult
cabaret through a change in local, state, or federal law which prevents the
location of the Premises from being used as an adult cabaret. Tenant has no
other early termination right. It is expressly understood by Landlord and Tenant
that Tenant shall not be allowed early termination for its loss of use of the
Leased Premises as an adult cabaret as a result of Tenant’s actions and
inactions, during the operation of the Business, which result in the loss of the
ability to use the Leased Premises as an adult cabaret.

ARTICLE VII

CONDEMNATION

7.1 Condemnation/Eminent Domain.

a. Condemnation. If the Leased Premises are taken by any authorized entity by
eminent domain or by private sale to a governmental authority under the threat
thereof, or if part of the Leased Premises is taken so as to substantially
interfere with the use thereof, then Tenant shall have the option, to be
exercised within sixty (60) days after the taking, to terminate this Lease by
notice to Landlord, which termination shall be deemed to be effective as of the
date the condemning authority takes title or possession, whichever first occurs,
and all rentals shall be paid up to that date. In such an event all ownership
and title to the Improvements (including building), Fixtures and Personal
Property revert back

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

to Landlord and Landlord. Nothing herein shall prevent Tenant from seeking any
award due it as a result of the loss of its leasehold interest, and Landlord
shall be entitled to all awards/condemnation proceeds due him for the loss of
the building, property and income therefrom.

b. Rights in Awards. In the event Tenant does not exercise his right to
terminate the Lease, Landlord and Tenant will be entitled to share any
condemnation award according to their respective interests.

c. Apportionment of Partial Award. If there occurs a Partial Taking and Tenant
elects not to terminate the Lease, Landlord and Tenant shall be entitled to
receive and retain such separate awards and portions of lump sum awards as may
be allocated to their respective interests in any condemnation proceedings, or
as may be otherwise agreed, taking into consideration the fact that Landlord’s
interest in the premises is limited to the Land, as encumbered by this Lease, a
reversionary interest in the Improvements (including building), Fixtures and
Personal Property upon the expiration of the Term or termination of the Lease,
and the right to receive rent hereunder. If the Premises shall be restored as
herein provided, Tenant shall first be entitled to recover the costs and
expenses incurred in such restoration out of any such award. Thereafter, if the
condemning authority does not make separate awards and the parties are unable to
agree as to amounts that are to be allocated to the respective interests of
Landlord and Tenant, then each party shall select an independent M.A. I. real
estate appraiser (an “Appraiser”). Each appraiser shall separately determine the
amount of the balance of the condemnation award that is to be allocated to the
interests of Landlord and Tenant. If the percentage of the balance of the total
award each Appraiser allocates to Landlord (a) are within ten (10%) of each
other, the two (2) allocations shall be averaged and such average shall be the
final allocation of the award, or (b) are not within ten (10%) of each other,
the two Appraisers shall then select a third Appraiser who shall independently
allocate the award between Landlord and Tenant, and the middle of such three
(3) allocations shall be the final allocation of the award.

ARTICLE VIII

ENVIRONMENTAL/HAZARDOUS SUBSTANCES

8.1 Discharge. “Discharge” shall mean the releasing, spilling, leaking,
leaching, disposing, pumping, pouring, emitting, emptying, dumping, presence,
use, handling, treatment, manufacture, transportation, generation, storage or
sale of Hazardous Substances at, in, on, under or emanating to or from the
Premises, the Common Areas or the Development, directly or through migration, or
the threat thereof, regardless of whether the result of an intentional or
unintentional act or omission.

8.2 Environmental Documents. “Environmental Documents” shall mean all
environmental documents in the possession or under the control of the producing
party concerning the Premises, the Common Areas or the Development, and their
environs, including without limitation, all sampling plans, cleanup plans,
preliminary assessment

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

plans and reports, site investigation plans and reports, remedial investigation
plans and reports, remedial actions plans and reports, or the equivalent,
sampling results, sampling result reports, data, diagrams, charts, maps,
analysis, conclusions, quality assurance/quality control documentation,
correspondence to or from any Governmental Authority, submissions to any
Governmental Authority and directives, orders, approvals and disapprovals issued
by any Governmental Authority.

8.3 Environmental Law or Laws. “Environmental Law” or “Environmental Laws” shall
mean each and every applicable federal, state, regional, county or municipal
environmental or health safety statute ,ordinance, rule, regulation, order,
code, directive or requirement, relating to the environment, Hazardous
Substances or health or safety, including without limitation the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
42 U.S.C. §9601 et seq.; the Water Pollution and Control Act, 33 U.S.C. §1251 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Clean Water
Act, 33 U.S.C. §1251 et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; and
the Tank Laws (as defined below), now or hereafter existing, together with all
successor statutes, ordinances, rules, regulations, orders directives, or
requirements now or hereafter existing.

8.4 Governmental Authority. “Governmental Authority” shall mean the federal,
state, regional, county or municipal government, or any department, agency,
bureau or other similar type body obtaining authority therefrom or created
pursuant to any applicable statutes, ordinances, rules, regulations, orders,
codes, directives or requirements now or hereafter existing.

8.5 Hazardous Substance or Hazardous Substances. “Hazardous Substance” or
“Hazardous Substances” shall mean any substance, material, waste, toxic
substance, hazardous substance, hazardous waste, solid waste, pollution,
pollutant, irritant or contaminant, including without limitation, petroleum,
petroleum byproducts or derivatives, asbestos, polychlorinated biphenyls, mold
or other bacterial matter, as defined, listed or referred to in any
Environmental Law, together with any amendments thereto, regulations promulgated
thereunder and all substitutions thereof. Hazardous Substances shall not include
Hazardous Substances used in the Tenant’s customary business operations provided
same are used in such quantities and handled in such manner as allowed/required
under applicable Environmental Laws.

8.6 Environmental Notice. Environmental Notices” shall mean, in addition to its
ordinary meaning, any communications of any nature, whether in the form of
correspondence, memoranda, order, directives or otherwise.

8.7 Remediate or Remediation. “Remediate” or “Remediation” shall mean all
actions to investigate and clean up or respond to any known, suspected or
threatened Discharge of a Hazardous Substance, including without limitation;
environmental investigation, monitoring and sampling; installation, maintenance
and removal of monitoring wells; removal, treatment, neutralization or
containment of any Hazardous Substance; storage of

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

excavated materials; and installation, maintenance, storage and removal of
machinery and equipment used in connection with the Remediation, to the extent
necessary to comply with the applicable Environmental Laws.

8.8 Tank Laws. “Tank Laws” shall mean all federal, state, regional, county, or
municipal environmental statutes, ordinances, rules or regulations relating to
the underground storage tanks, including, without limitation, the Federal
Underground Storage Law, subtitle 1 of the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901 et seq. together with any amendments thereto,
regulations promulgated thereunder and all substitutions thereof, and any
successor legislation and regulations.

8.9 Underground Storage Tanks. “Underground Storage Tanks” shall have the
meaning ascribed in such term under the Tank Laws, and shall also include
unregulated underground storage tanks used to store Hazardous Substances.

8.10 General Environmental Compliance Clauses.

a. Presence and Use of Hazardous Substances. Neither Tenant nor Tenant’s agents
or contractors shall, without Landlord’s prior written consent, keep any
Hazardous Substances on or about the Premises, the Common Areas or the
Development, in violation of Environmental Laws.

b. Tenant’s Compliance with Environmental Laws. Tenant shall at Tenant’s own
expense, comply with any applicable transaction triggered Environmental Laws,
but only in the event of a closing of Tenant’s operations or transfer of
Tenant’s operations or change in the ownership of Tenant. If such compliance,
becomes necessary due to any action or omission of Landlord, or any third party
other than Tenant, including, without limitation, a trigger of a transaction
triggered Environmental Law due to a change in ownership of the Premises or the
Development, or a change in ownership of Landlord, then Landlord shall, at
Landlord’s own expense, promptly comply with such transaction triggered
Environmental Law. Notwithstanding anything in the contrary set forth in this
Section, and regardless of whether such compliance is triggered by Landlord or
Tenant, Tenant, shall only be responsible to investigate and Remediate Hazardous
Substances at the Premises in the most cost effective manner possible under the
circumstances to comply with applicable Environmental laws, and only to the
extent that the Hazardous Substances were Discharged by Tenant or Tenant’s
employees, agents or contractors. In all other respects, Landlord shall, at
Landlord’s own expense, and without interfering with the ongoing business
operations of Tenant in a commercially unreasonable manner, promptly comply with
such transaction triggered Environmental Laws, including without limitation
taking all other action required by applicable Environmental Laws with respect
to any Discharge of Hazardous Substances. Landlord hereby represents that to the
best of his knowledge that as of the date of execution of this Lease there
exists no violation of Environmental Laws as that term is defined herein,
provided however, if such violation arises as a result of any act prior to the
date of the execution of this Lease, Landlord shall be responsible for any and
all costs associated with such violation or remedy: provided further, nothing
herein shall be construed to prevent Landlord from seeking contribution

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

and indemnity from prior (i) title holders; (ii) tenants; (iii) any other
generator as that term is used in the definition of Environmental Laws; or
(iv) any other polluter.

c. Information to Tenant. At no expense to Tenant, Landlord shall promptly
provide all information reasonably requested by Tenant or any applicable
Governmental Authority with respect to Tenant’s obligations under this Section,
and shall promptly sign such affidavits, submissions and other documents
reasonably requested by Tenant or any applicable Governmental Authority.

d. Notice of Meetings. Tenant shall use commercially reasonable efforts to
notify Tenant in advance of all meetings scheduled by Landlord or Landlord’s
agents or contractors with any Governmental Authority with respect to the
Premises, the Common Area or the Development and shall have the right to attend
and participate in all such meetings.

ARTICLE IX

GENERAL PROVISIONS

9.1 Quiet Enjoyment. Tenant shall, provided Tenant shall not be in default
hereunder, be permitted to peaceably and quietly hold and enjoy the Leased
Premises during the term hereof.

9.2 Access to Premises. Landlord, its agents, servants, or employees may enter
the Premises at reasonable times with reasonable advance notice to Tenant (or an
authorized employee of Tenant at the Premises), and at any time, upon reasonable
notice to Tenant under the circumstances, in an emergency, to do the following:
inspect the Premises; comply with all laws, orders, ordinances and requirements
of any governmental unit or authority for which Landlord may be responsible
under this Lease, if any; show the Premises to prospective lenders or purchasers
and, during the ninety (90) days immediately prior to the expiration of this
Lease if Tenant declines to renew for an additional term in accordance with the
provisions of this Lease, to prospective tenants, but only if all such showings
are accompanied by a representative of Tenant if so requested by Tenant; or post
(on the Development, but not within or at the entrance of the Premises) for sale
or for lease signs; provided; however, that all such entries shall be completed
promptly in a good workmanlike manner so as to cause the least practical
interference to Tenant’s business and Tenant’s use of the Premises. In all
events, Landlord shall use commercially reasonable efforts to minimize
interference with the Premises and Tenant’s business operations thereon. If
Landlord’s entry materially and substantially interferes with the conduct of
Tenant’s business and/or cause damage to Tenant’s property (and the entry is not
needed because of Tenant’s default, negligence or willful misconduct), then in
such event the rent and any sums due and payable as additional rents, shall
abate in proportion to the extent of the interference and Landlord shall be
liable for any damage to Tenant’s property.

9.3 Mutual Indemnification. Subject to the waiver of subrogation provision,
Tenant agrees to indemnify and hold Landlord harmless from any and all losses,
damages,

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

liability, or expenses (including reasonable attorneys’ fees) incurred by
Landlord, arising from loss of life, personal injury and/or property damage,
caused by or resulting from, in whole or in part, any negligent act or omission
or intentional misconduct of Tenant or any officer, agent, contractor or
employee of Tenant in the Development, in connection with Tenant’s use of
occupancy of the Premises. Subject to the waiver of subrogation provision,
Landlord agrees to indemnify and hold Tenant harmless from any and all losses,
damages, liability, or expenses (including reasonably attorneys’ fees) incurred
by Tenant, arising from loss of life, personal injury and/or property damage,
caused by or resulting from, in whole or in part, any negligent act or omission
or intentional misconduct of Landlord or any officer, agent, contractor or
employee of Landlord, in connection with Landlord’s management and operation of
the Leased Premises.

9.4 Concurrent Negligence. Notwithstanding the provisions of Mutual
Indemnification above, in the event of the concurrent negligence or intentional
misconduct of Tenant, its agents, employees, sublessees, or contractors on the
one hand and that the Landlord, its partners, directors, officers, agents,
employees, or contractors on the other hand, which concurrent negligence or
intentional misconduct results in injury or damage to persons or property and
relates to the construction, alteration, repair, addition to, subtraction from,
improvement to, or maintenance of the Leased Premises, a party’s (the
“Indemnifying Party”) obligation to indemnify the other shall be limited to the
extent of the Indemnifying Party’s negligence and/or intentional misconduct, and
that of its agents, employees, sublessees, or contractors, including the
Indemnifying Party’s proportionate share of reasonable costs, attorneys’ fees,
and expenses incurred in connection with any claim, action, or proceeding
brought with respect to such injury or damage.

9.5 Tenant’s Default.

a. Default. The occurrence of any one or more of the following events shall
constitute a default of this Lease by Tenant (a “Tenant Default”): (a) the
failure by Tenant to make any payment of Monthly Rent, or any other payment
required to be made by Tenant hereunder, as and when due, where such failure
shall continue for a period of fifteen (15) days after Tenant’s receipt of
written notice thereof by Landlord to Tenant; provided that if Tenant fails to
pay Monthly Rent or any other payment required to be made by Tenant hereunder on
time more than two (2) times in a twelve (12) month period, a Tenant Default
shall occur notwithstanding that such payments have been made within the
applicable cure period; (b) the failure by Tenant to observe or perform any of
the covenants, conditions, or provisions of this Lease to be observed or
performed by Tenant, other than as described in subsection (a) above, where such
failure shall continue for a period of thirty (30) days after Tenant’s receipt
of written notice thereof by Landlord provided that if such cure reasonably
requires more than thirty (30) days to complete, then Tenant shall not be in
default if Tenant shall promptly commence the cure of such Tenant Default and
diligently pursues such cure to completion; (c) the making by Tenant of a
general assignment or general arrangement for the benefit of creditors; the
filing of a voluntary bankruptcy petition by Tenant. If an involuntary
bankruptcy petition against Tenant has been filed and is not contested,
dismissed, or stayed within sixty (60) days of filing); or the appointment of a
trustee or receiver to take possession of substantially all

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where such seizure is not contested, discharged, or stayed in thirty
(30) days after appointment of said trustee or receiver, provided however, if a
final order adjudicating the tenant as being bankrupt or appointing a trustee or
receiver shall have been entered pursuant to 11 U.S.C. §303 such order shall be
an event of default hereunder, or the filing of a petition for the appointment
of same by the Tenant, whichever shall first occur and (d) failure to maintain
the premises as an adult cabaret in continuous operation, subject to the
provisions of Article VI. Notwithstanding anything in this provision which may
be construed to the contrary, Tenant, in the event of an involuntary bankruptcy
petition against it, has the right to contest an order for relief prior to entry
of or defeating the entry of same.

b. Remedies in Default. On the occurrence of the Tenant Default and after the
applicable notice and cure period, and subject to terms and conditions provided
herein, Landlord may, without limiting Landlord in the exercise of any other
right or remedy that Landlord may have at law or in equity by reason of such
default, the remedies of Landlord hereunder being cumulative and not exclusive
of one another: (a) perform on Tenant’s behalf, any unperformed covenant or
obligation hereunder constituting such Tenant Default (after giving Tenant
written notice of Landlord’s intention to do so except in the case of
emergency), in which event Tenant shall reimburse Landlord for all expenses
reasonably incurred by Landlord in doing so, plus interest at the Default Rate,
which expenses and interest shall be additional rent and shall be payable by
Tenant immediately on demand therefore by Landlord; and/or (b) terminate this
Lease and collect liquidated damages from Tenant in an amount equal to (i) the
sum of all amounts due hereunder to the date of termination; plus (ii) the
aggregate rent remaining over the unexpired portion of the Term, plus the
reasonable cost to Landlord of any repairs required to comply with Tenant’s
obligations, all reduced to present value using a discount rate equal to the
interest rate of a governmental security having a mutual closest to the then
current expiration of the Term; less (iii) the aggregate fair net rental value
of the Premises over the remaining portion of the Term (provided, however, a
reasonable period of time, not to exceed twenty four (24) months, may be
considered as a leasing period by which the Premises would not be leased and
therefore no income would be realized for such period) reduced to present value
at the above specified discount rate; plus (iv) Landlord’s costs and expenses
incurred in the enforcement hereof including reasonable attorneys fees as herein
provided, or (c) maintain Tenant’s right to possession, in which case this Lease
shall continue in effect and Landlord shall be entitled to enforce all of
Landlord’s right and remedies under this Lease, include the right to recover the
Rent and other amounts payable hereunder as they become due hereunder.

9.6 Landlord Disclaimer. Except as may be otherwise in this Lease expressly
provided, the Premises is being leased “AS IS,” with Tenant accepting all
defects, if any; and except as otherwise in the Lease expressly provided,
Landlord makes no warranty of any kind, express or implied, with respect to the
Premises (without limitation, Landlord makes no warranty as to the habitability,
fitness or suitability of the Premises for a particular purpose). This section
is subject to any contrary requirements under applicable law, however, in this
regard Tenant acknowledges

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

that it has been or is being given the opportunity to inspect the Premises and
to have qualified experts inspect the Premises prior to the execution of this
Lease. Landlord is not in receipt of any notice from any governmental authority
regarding a negative environment issue with respect to the Leased Premises and
knows of no negative environment issue with respect to the Leased Premises.

9.7 Brokerage Commission. Landlord and Tenant warrant and represent that they
have not dealt with any real estate broker or salesman in connection with this
Lease. Landlord and Tenant further represent they have dealt with no other
person that would create any liability for the payment of a commission by the
other party. The party who breaches this warranty shall defend, hold harmless,
and indemnify the non-breaching party from any claims or liability arising form
the breach.

9.8 Choice of Law. This Lease shall be governed by the laws of the State of
(*STATE CONFIDENTIAL*). Venue of any legal proceedings/arbitration shall be in
(*COUNTY CONFIDENTIAL*) County ,(*STATE CONFIDENTIAL*).

9.9 Authority to Execute. Tenant represents and warrants that this Lease has
been duly authorized, executed and delivered by and on behalf of Tenant and
constitutes the valid, binding, and enforceable agreement of Tenant in
accordance with the terms hereof. Landlord represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Landlord, and constitutes the valid, binding and enforceable agreement of
Landlord in accordance with the terms hereof.

9.10 No Construction Against Drafting Party. Landlord and Tenant acknowledge
that each of them and their respective counsel have had an opportunity to review
this Lease and that this Lease shall not be construed for or against either
party merely because such party prepared or drafted this Lease or any particular
provision thereof.

9.11 Number of Execution Copies/Counterparts. This Lease may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.

9.12 Prior Agreement. THIS LEASE CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
HERETO AND ANY AND ALL ORAL AND WRITTEN AGREEMENTS, UNDERSTANDINGS,
REPRESENTATIONS, WARRANTIES, PROMISES, AND STATEMENTS FO THE PARTIES HERETO AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, AGENTS, AND BROKERS WITH RESPECT
TO THE SUBJECT MATTER OF THE LEASE, AND ANY MATTER COVERED OR MENTIONED IN THIS
LEASE SHALL BE MERGED IN THIS LEASE AND NO SUCH PRIOR ORAL OR WRITTEN AGREEMENT,
UNDERSTANDING, REPRESENTATION, WARRANTY, PROMISE, OR STATEMENT SHALL BE
EFFECTIVE OR BINDING FOR ANY REASON OR PURPOSE UNLESS SPECIFICALLY SET FORTH IN
THIS LEASE. NO PROVISION OF THIS LEASE MAY BE AMENDED OR ADDED TO EXCEPT BY AN
AGREEMENT, IN WRITING, SIGNED BY THE PARTIES HERETO OR THEIR

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

RESPECTIVE SUCCESSORS IN INTEREST. THIS LEASE SHALL NOT BE EFFECTIVE OR BINDING
ON ANY PARTY UNTIL FULLY EXECUTED BY BOTH PARTIES HERETO.

9.13 Acceptance. The submission of this Lease to Tenant does not constitute an
offer to lease. This Lease shall become effective only upon the execution and
delivery thereof by both Landlord and Tenant.

9.14 Consent. Except where otherwise expressly provided for in this Lease any
consent or approval required under this Lease, pursuant to the terms of this
Lease, may not be unreasonably withheld, conditioned, or delayed.

9.15 Attorneys’ Fees. Should either party be required to engage an attorney to
enforce this Agreement, or the arbitration section as set forth below, the
prevailing party shall receive all reasonable cost of enforcement, including,
but not limited to reasonable attorney’s fee.

9.16 a. Notices. Any notice required or permitted to be given to party under the
provisions of this Lease shall be deemed valid only if given in writing and
(i) delivered personally or (ii) sent via United States Certified Mail, Return
Receipt Requested, with postage prepaid or, (iii) sent via Federal Express or
other similar nationally recognized overnight courier to the recipient for next
business day delivery and addressed by the sender to the intended recipient:

If to VCG Corporation:

Troy Lowry

390 Union Blvd., Suite 540

Lakewood, CO 80228

Copy to:

Michael Ocello

1401 Mississippi Ave., Suite 10

Sauget, IL 62201

Copy to:

Martin A. Grusin

The Law Offices of Martin A. Grusin P.C.

780 Ridge Lake Blvd., Suite 202

Memphis, TN 38120

If to Landlord:

(*NAME AND ADDRESS CONFIDENTIAL*)

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

Copy to:

(*NAME AND ADDRESS CONFIDENTIAL*)

b. All references to days for Notice contained in this Lease shall mean Business
Days, provided however, this provision shall not apply to Section 1.9.

c. All notices are only deemed effective upon ACTUAL receipt.

9.17 Successors. This Lease binds and inures to the benefit of the parties and
their respective heirs, legal representatives, successors and assigns.

9.18 Recordation. Tenant and Landlord shall join in the execution of a short
form Memorandum of Lease for purposes of recordation.

9.19 Estoppel Certificate. Landlord and Tenant agree that from time to time upon
not less than ten (10) days prior request by Landlord, Tenant will deliver to
Landlord a statement in writing certifying that (a) this Lease is unmodified and
in full force and effect (or if there have been modifications, that this Lease
is in full force and effect as modified and identifying the modifications),
(b) the dates to which the rent and other charges have been paid, and (c) that
so far as the person making the certificate knows, Landlord is not in default
under any provision of this Lease and, if Landlord is in default specifying each
such default of which the person making the certificate may have knowledge, it
being understood that any such statement so delivered may be relied upon by
Landlord, or any successor or assignee or interest of Landlord, or any
prospective purchaser, mortgagee, or any assignee or any mortgage on the Leased
Premises. Landlord also expressly agrees that this Lease shall not be
subordinate to any mortgage that Landlord may grant on the Leased Premises
subsequent to the date of execution of this Lease, and that no estoppel
certificate so requested shall require such subordination and shall confirm that
this Lease shall not be so subordinated.

9.20 Waiver of Covenants. No waiver of any condition or covenant of this Lease
shall be deemed to imply or constitute a further waiver of the same or any other
like condition or covenant, and nothing therein contained shall be construed to
be a waiver on the part of Landlord of any right or remedy at law or otherwise,
and all of Landlord’s remedies herein provided for shall be deemed to be
cumulative. A modification or amendment of this Lease will be valid and
effective only if it is in writing signed by each of the parties.

9.21 Headings. The headings used in this Lease are inserted for convenience and
are not to be considered in the construction of the provisions of this Lease.

9.22 Covenants Run With Land. During the term of this Lease, all covenants and
agreements contained in this Lease shall be construed as covenants running with
the land, and all rights and powers given to and obligations imposed upon the
respective parties shall be construed as inuring to and binding upon the
successors in interest and the permitted assigns of the parties hereto,
respectively.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

9.23 Time of Essence. Time is of the essence with respect to the performance of
the parties’ obligations under this Lease.

9.24 Condition Precedent. This Lease is expressly contingent upon the execution
of and payment of the Purchase Price under that certain Agreement and Plan of
Reorganization dated February 9, 2008, to be effective on the Effective Time as
defined in said Agreement and Plan of Reorganization by and among VCG Holding
Company, a Colorado corporation and (*NAME CONFIDENTIAL*), a (*STATE
CONFIDENTIAL*) corporation. Absent execution of and payment of the Purchase
Price under the aforementioned Agreement and Plan of Reorganization, this Lease
is void ab initio, does not bind the parties and does not create any right,
claim or liability by or between the parties hereto.

9.25 Right of Offset. Notwithstanding anything contained herein to the contrary,
the Tenant or his assigns or subtenants shall have the right of offset against
any sums due hereunder as a result of (*NAME CONFIDENTIAL*)
(Landlord/Controlling Shareholder) or his assigns default of all or any terms of
this Lease or Agreement and Plan of Reorganization stated above in Section 9.24
to the extent of damages incurred. The right of offset shall not be exercised
until the arbitration procedures set forth in Section 9.27 have been exhausted.

9.26 Limitation of Damages. No party shall be liable to any other party for any
special or punitive damages, whether at law or equity.

9.27 Arbitration. Each of the parties hereto agrees to submit to binding
arbitration any and all differences and disputes which may arise between them,
their heirs, successors, assigns, employees, officers, directors, affiliates,
subsidiaries, or shareholders who are related to this Agreement. Prior to
initiating arbitration, the parties shall first meet face-to-face to effect a
resolution of the differences. Any differences which the parties are unable to
resolve in said face-to-face meeting shall be heard and finally settled at a
mutually agreed upon location by the parties, by binding arbitration in
accordance with the Commercial Rules of the American Arbitration Association. If
the parties do not agree upon a location, the arbitration proceeding shall be
conducted in (*COUNTY AND STATE CONFIDENTIAL*). Any award entered in any such
arbitration shall be final, binding, and may be entered and enforced in any
court of competent jurisdiction. The arbitrator shall make such orders and
conduct and schedule all proceedings in connection with the arbitration so that
final arbitration commences no less than thirty (30) days and concludes no later
than seventy-five (75) days after a party files the initial notice of
arbitration, and so that the final arbitration award is made and delivered to
the parties within ninety (90) days after the filing of the initial notice of
arbitration. The cost of such arbitration shall be apportioned as determined by
the arbitrator, in any manner determined by him/her based upon the fault or lack
thereof by the respective parties. If the cost of such arbitration is not
apportioned by the arbitrator, then the cost shall be borne equally between the
parties hereto. Nothing herein contained shall be construed as preventing any
party from instituting legal or

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

equitable action against any of the other parties for temporary or similar
provisional relief to the full extent permitted under the laws applicable to
this Agreement, or any such other written agreement between the parties or the
performance hereof or thereof or otherwise pending final settlement of any
dispute, difference or question by arbitration. Any such provisional relief may
be modified or amended in any way by the arbitrator at any time after his
appointment.

 

/S/MO    

 

/S/(*NAME CONFIDENTIAL*)

Initials

  Initials

9.28 No Joint Venture. Nothing herein contained shall be deemed or construed by
the parties hereto, nor by any third party, as creating the relationship of
principal and agent or partnership or of joint venture between parties hereto,
it being understood and agreed that neither the method of computation of rent,
not any other provision contained herein, no any acts of the parties hereto,
shall be deemed to create any relationship between the partied hereto other than
the relationship of Landlord and Tenant.

9.29 For Lease. At any time within the final one hundred eighty (180) days of
the Term of this Lease, Landlord may place a reasonable “For Lease” (or
comparable language) sign on the Property and may enter the Premises to show
same to prospective tenants. At all reasonable times during the Term of this
Lease, Landlord may enter the Premises to show shame to prospective purchasers
and mortgagees.

9.30 Sexually Oriented Business License. Tenant (and its parent corporation and
affiliated entities), nor any officer, director, or any family member of same,
director of same shall not apply for nor hold a Sexually Oriented Business
License or a liquor license for any business or property (other than Leased
Premises) or operate a gentlemen’s nightclub within 1,000 feet of the Leased
Premises during the term of this Lease and for one (1) year following the
termination of this Lease without the consent of Landlord.

ARTICLE 10.

LANDLORD’S LIEN

LANDLORD HAS A CONTRACTUAL LIEN FOR UNPAID RENT THAT IS DUE AND THE LIEN
ATTACHES TO NON-EXEMPT PROPERTY AS DEFINED BY (*SECTION CONFIDENTIAL) OF THE
(*STATE CONFIDENTIAL*) PROPERTY CODE THAT IS IN THE LEASED PREMISES OR Tenant
HAS STORED IN A STORAGE ROOM. IT IS EXPRESSLY AGREED THAT, IN THE EVENT OF
DEFAULT BY TENANT UNDER THIS LEASE, LANDLORD SHALL HAVE A LIEN UPON ALL GOODS,
CHATTELS, OR PERSONAL PROPERTY OF ANY DESCRIPTION BELONGING TO TENANT THAT ARE
PLACED IN, OR BECOME A PART OF, THE LEASED PREMISES, AS SECURITY FOR RENT DUE
AND TO BECOME DUE FOR THE REMAINDER OF THE CURRENT LEASE TERM. THIS LIEN SHALL
NOT BE IN LIEU OF, OR ANY WAY AFFECT, THE STATUTORY LANDLORD’S LIEN GIVEN

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

BY LAW BUT SHALL BE IN ADDITION TO THAT LIEN, AND TENANT GRANTS TO LANDLORD A
SECURITY INTEREST IN ALL PERSONAL PROPERTY PLACED IN OR ON THE LEASED PREMISES
FOR PURPOSES OF THIS CONTRACTUAL LIEN. THIS ORDINARY COURSE OF BUSINESS FREE OF
SUCH LIEN TO LANDLORD. IF LANDLORD EXERCISES THE OPTION TO TERMINATE THE
LEASEHOLD, REENTER, AND RELET THE PREMISES, AS PROVIDED IN THE PRECEDING
PARAGRAPH, AND GIVES TENANT REASONABLE NOTICE OF ITS INTENT TO TAKE POSSESSION
OF TENANT’S PROPERTY ON THE PREMISES AND AN OPPORTUNITY FOR A HEARING ON THE
MATTER, LANDLORD MAY TAKE POSSESSION OF ALL OF TENANT’S PROPERTY ON THE
PREMISES. AFTER GIVING TENANT REASONABLE NOTICE OF THE TIME AND PLACE OF ANY
PUBLIC SALE OR OF THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE, LANDLORD
MAY THEN SELL THE PROPERTY AT PUBLIC OR PRIVATE SALE AFTER TEN DAYS WRITTEN
NOTICE TO TENANT, FOR CASH OR ON CREDIT, FOR SUCH PRICES AND TERMS AS LANDLORD
DEEMS BEST, WITH OR WITHOUT HAVING THE PROPERTY PRESENT AT THE SALE. THE
PROCEEDS OF THE SALE SHALL BE APPLIED FIRST TO THE NECESSARY AND PROPER EXPENSE
OF REMOVING, STORING, AND SELLING SUCH PROPERTY, THEN TO THE PAYMENT OF ANY RENT
DUE OR TO BECOME DUE UNDER THIS LEASE, WITH THE BALANCE, IF ANY, TO BE PAID TO
TENANT.

IN WITNESS WHEREOF, the parties have executed or have caused this Lease to be
executed on February 9, 2008, to be effective as of the Effective Time as
defined in the Agreement and Plan of Reorganization executed simultaneously by
the parties hereto.

 

LANDLORD:

/S/ (*NAME CONFIDENTIAL*)

(*NAME CONFIDENTIAL*)

TENANT:

VCG HOLDING CORP.

BY:

 

/S/ MICHEAL OCELLO

ITS:

  PRESIDENT

(*NAME CONFIDENTIAL*)

BY:

 

/S/ MICHEAL OCELLO

ITS:

  V. PRESIDENT

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

EXHIBIT A

[Description of Property]

MEMORANDUM OF DEED OF GROUND LEASE

AND KEY PROVISIONS SUMMARY

 

Effective Date:

                       , 2008

Landlord:

   (*NAME CONFIDENTIAL*)

Tenant:

  

VCG Holding Corp., a Colorado corporation

(*NAME CONFIDENTIAL*), a (*STATE CONFIDENTIAL*)

limited liability company

Land and Leased

Premises:

   (*ADDRESS CONFIDENTIAL*)    Landlord: (*NAME AND ADDRESS CONFIDENTIAL*)   
Copy to: (*NAME AND ADDRESS CONFIDENTIAL*)    Tenant: VCG Holding Corp.    c/o
Troy Lowry    390 Union Blvd., Suite 540    Lakewood, CO 80228    Copy to:
Martin A. Grusin    780 Ridge Lake Blvd., Suite 202    Memphis, TN 38120    Copy
to: Micheal Ocello

Notices:

   1401 Mississippi Avenue #10    Sauget, IL 62201    Tenant: (*NAME
CONFIDENTIAL*)    c/o Troy Lowry    390 Union Blvd., Suite 540    Lakewood, CO
80228    Copy to: Martin A. Grusin    780 Ridge Lake Blvd., Suite 202   
Memphis, TN 38120    Copy to: Micheal Ocello

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

   1401 Mississippi Avenue #10    Sauget, IL 62201

Lease Commencement

Date:

                       , 2008

Rent Commencement

Date:

                       , 2008

Expiration Date

(Initial Term):

                       , 2013    Initial Term: 5 years (Section 1.1)

Lease Term:

   Renewal Terms:    4 terms of 5 years each (Section 1.2)

Broker:

   None

Exhibits:

   Exhibit “A” - Legal Description

Addendums

   Addendum A – Construction of Improvements

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

ADDENDUM A

CONSTRUCTION OF IMPROVEMENTS

A.1 Construction of the Improvements shall be undertaken in compliance with, and
Tenant hereby covenants that it will comply with, each of the following
provisions:

A.1.1 The construction of the Improvements shall be undertaken under the
supervision of an architect or engineer selected by Tenant and approved by
Landlord, which approval shall not be unreasonably withheld, and shall be
undertaken in accordance with detailed plans and specifications prepared by such
architect or engineer, and approved by Landlord, which approval shall not be
unreasonably withheld. Moreover, in the event the Landlord does not advise
Tenant of its disapproval of the Plans and Specifications within five (5) days
after Landlord’s receipt of same, it shall be deemed that Landlord approves such
Plans and Specifications.

A.1.2 The construction of the Improvements shall be undertaken with reasonable
diligence and dispatch in a first-class manner and with first-class materials
and workmanship.

A.1.3 Before construction of the Improvements is commenced, Tenant shall
procure, at its expense, all necessary licenses, permits, approvals and
authorizations from all Governmental Authorities and shall on written demand
deliver photocopies thereof to Landlord. Upon Tenant’s request, Landlord shall
join in the application for such licenses, permits, approvals and authorizations
whenever such action is necessary, and Tenant covenants that Landlord will not
suffer, sustain or incur any costs, expenses or liability by reason thereof.

A.1.4 Promptly after the completion of the construction of Improvements, Tenant
shall procure, at Tenant’s expense, (i) all such approvals by Governmental
Authorities, if any, of the completed Improvements as may be required by any
applicable

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

law or ordinance or any applicable rule or regulation of Governmental
Authorities and all insurance organizations approvals, if any, as may be
required or customary in connection therewith, and, on written demand, shall
deliver photocopies thereof to Landlord;(ii) certificates from the contractor
and architect addressed to the Landlord certifying that the Improvements as
completed have been constructed substantially in accordance with the plans and
specifications.

A.1.5 The construction of the Improvements shall not create any encroachments
upon any adjoining street or property.

A.1.6 Tenant, on written demand, shall promptly deliver to Landlord a copy of
the final survey of the Project showing the completed Proposed Improvements and
demarcating the boundaries of the Premises.

A.1.7 The Tenant shall construct the Improvements in accordance with applicable
building codes and zoning ordinances, and will not encroach over any easements
or set-back lines, if any, affecting the Property.

A.2 Landlord, at the request of Tenant, shall join in the execution of any
easement agreement required by any Governmental Authority or public or private
utility company in connection with the construction of the Improvements.

A.3 The Landlord shall have the right to regularly inspect the construction as
it progresses and to consult with the contractor and the architect as to such
construction.

A.4 The Improvements constructed upon the Premises shall be subject to the
Ground Lease dated             -.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

CHANGES AND ALTERATIONS BY TENANT

B(1) Tenant shall have the right ,if approved by Landlord, which approval shall
not be unreasonably withheld, from time to time during the Term to make, at its
expense, changes and alterations in or of the Improvements, provided that no
Event of Default shall then exist hereunder, and subject in all cases to the
further provisions of this ADDENDUM and to all other applicable provisions of
this Lease

B(2) No change or alteration shall be made except in compliance with, , and
Tenant hereby covenants that it will comply with, each of the following
provisions:

(i) All changes and alterations shall be made with reasonable diligence and
dispatch in a first-class manner and with first-class materials and workmanship.

(ii) Before any changes or alterations are begun, Tenant shall procure, at its
expense, all necessary licenses, permits, approvals and authorizations from all
Governmental Authorities and shall, on demand, deliver photocopies thereof to
Landlord. Upon Tenant’s request, Landlord shall join in the application for such
licenses, permits, approvals and authorizations whenever such action is
necessary, and Tenant covenants that Landlord will not suffer, sustain or incur
any cost, expense or liability by reason thereof.

(iii) Promptly after the completion of any change or alteration, Tenant shall
procure, at Tenant’s expense, all such approvals by Governmental Authorities, if
any, of the completed change or alteration as may be required by any applicable
law or ordinance or any applicable rule or regulation of Governmental
Authorities, and, all such insurance organizations approvals, if any, as may be
required or customary in connection therewith, and on written demand, shall
promptly deliver photocopies thereof to Landlord.

(iv) No change or alteration shall create any encroachment upon any street or
upon any property adjacent to the Premises.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

B(3) Notwithstanding anything contained herein to the contrary, this Addendum
shall not apply to any cosmetic changes which do not require construction
permits.

 

27